Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 2, 2019

                                    No. 04-18-00817-CV

                        Joseph A. RAMIREZ and April M. Ramirez,
                                      Appellants

                                              v.

                                    Rosalinda HURON,
                                         Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2018CV06197
                       Honorable David J. Rodriguez, Judge Presiding

                                          ORDER

       This appeal is DISMISSED. Because appellants are indigent, no costs of this appeal are
assessed.

       It is so ORDERED on January 2, 2019.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of January, 2019.

                                               _____________________________
                                               Keith E. Hottle, Clerk of Court